Gray, J.
The votes of the town of Plymouth of May 11th ¡1861, (assuming them to have been within the scope of the warrant from the selectmen, and confirmed by subsequent act of the legislature,) gave the plaintiff ño right of action against the town. He enlisted for three years only, and it may well be doubted whether he can claim the extra compensation appropriated by the second vote of the town (upon which alone he relies) to those of its citizens who should “ enlist in the service of the United States for the war.” The difference in the language of the two votes tends to show that the distinction was in the minds of the voters. But the conclusive answer to this action is that the sum appropriated for extra compensation was “ to be paid in such manner and to such persons as the selectmen shall deem expedient.” Under this vote, the selectmen might pay the sum to any other person for the benefit of the soldier or his family, as well as to himself.
Judgment for the defendants.